Title: To George Washington from Thomas Hartley, 26 February 1791
From: Hartley, Thomas
To: Washington, George



Sir
Philada Feby 26 1791

John Forsyth the Collector of Excise for the County of York in this State—applies—for an Appointment in the Excise Department including that County—under the United States—& has requested that an Application should be made in his Favour.
I beg Leave to mention that Mr Forsyth—hath executed the Office for Collecting Excise in the County of York with great punctuality for several years past, and if Appointed in the Excise Department for that County would be highly acceptable to the People⟨.⟩ And I am With the greatest Respect your most obedt humble servt

Thos Hartley

